         Case 1:18-cv-01732-PEC Document 5 Filed 11/20/18 Page 1 of 3




           ilntfu lltritpi $tutes (luurt uf ifeberul Oluimr
                                        No. 18-1732C

                                      UNPUBLISHED

                                (Filed: November    20, 2018)



 KASEBAJALE A. MAYO,
                                                     Lack of Jurisdiction; RCFC 12(h)(3);
                   Plaintiff,                        Pro Se Plaintiff; Fair Housing Act;
                                                     Americans with Disabilities Act;
                                                     Transfer to a United States District
                                                     Court.
 TINITED STATES,

                   Defendant.




                                  OPINIONAND ORDER

CAMPBELL-SMITH, Judge.

       The court has before it the complaint and plaintiff s application to proceed in
 forma pauoeris. As explained below, the complaint states claims related to unfair
housing practices and disability discrimination which are not within this court's
jurisdiction. Transfer to the United States District Court for the District of Colorado is
appropriate.

I.     Jurisdiction

        "A court may and should raise the question of its jurisdiction sua sponte at any
time it appears in doubt." Arctic Comer. Inc. v. United States, 845 F.2d 999, 1000 (Fed.
cir. 1988) (citation omitted). If there is no jurisdiction in this court over a complaint, the
suit must be dismissed pursuant to Rule l2(h)(3) of the Rules of the united States court
of Federal Claims (RCFC).

       The Tucker Act delineates this court's jurisdiction. 28 U.S.C. g l49l (2012).
That statute "confers jurisdiction upon the court ofFederal claims over the specified
categories of actions brought against the United States.', Fisher v. United States, 402
F.3d I167, 1172 (Fed. Cir. 2005) (en banc) (citations omitted). These include money
          Case 1:18-cv-01732-PEC Document 5 Filed 11/20/18 Page 2 of 3



damages claims against the federal govemment founded upon the Constitution, an act of
Congress, a regulation promulgated by an executive department, any express or implied
contract with the United States, or any claim for liquidated or unliquidated damages in
cases not sounding in tort. Id. (citing 28 U.S.C. $ 1a91(a)(1)).

        Plaintiff s claims are founded on allegations of unfair housing practices and
discrimination based on a disability. SeeECFNo. l at l. This court has no jurisdiction
over either category of claims. See. e.s., Maclin v. United States, 121 Fed. CL.66,67-68
(20 I 5) (finding that the Court of Federal Claims lacks jurisdiction to consider claims
made pursuant to the Americans with Disabilities Act) (citation omitted); Bush v. United
States,627 F.App'x 928,930 (Fed. Cir.2016)(notingthattheCourtofFederalClaims
lacks jurisdiction over claims alleging violations of the Fair Housing Act) (citation
omitted).

II.    Transfer

       Because plaintiff s complaint is not within this court's jurisdiction, the court
considers whether transfer to another federal court is appropriate. Transfer of cases from
this court to a district court is governed by 28 U.S.C. $ 163l (2012), which states in
relevant part, as follows:

       Whenever a civil action is filed in [this] court . . . and [this] court finds that
       there is a want ofjurisdiction, the court shall, if it is in the interest ofjustice,
       transfer such action or appeal to any other such court in which the action or
       appeal could have been brought at the time it was filed or noticed, and the
       action or appeal shall proceed as if it had been filed in or noticed for the court
       to which it is transferred on the date upon which it was actually filed in or
       noticed for the court from which it is transferred.

Id.  In the court's view, transfer is appropriate and in the interest ofjustice in this case.
This court cannot evaluate the merits of plaintiff s allegations, but ifplaintiffhas been the
victim ofunfair housing practices or discrimination on the basis ofa disability, a court of
proper jurisdiction will be able to provide redress.

IIL    Conclusion

      For the limited purpose of determining that the court lacks jurisdiction over the
complaint, the court GRANTS plaintiff s application to proceed in forma pauperis, ECF
No. 4. It is hereby ORDERED that the clerk's office is directed, pursuant to 28 U.S.C.
$ 1631, to TRANSFER this suit to the United States District Court for the District of
Colorado.
  Case 1:18-cv-01732-PEC Document 5 Filed 11/20/18 Page 3 of 3




IT IS SO ORDERED.



                                   ATRICIAE. CAMPB
